Citation Nr: 1128760	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-38 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disorder, including as secondary to the Veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2008, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO.  A copy of the transcript is associated with the record.

In an August 2010 decision, the Board remanded this case to the RO for further development.  The case is now back before the Board, and as such, the Board will proceed at this time with the adjudication of this claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left foot disorder was not first manifested during service and is not etiologically related to active service or to the Veteran's service-connected left knee disability.


CONCLUSION OF LAW

The Veteran's left foot disorder was not incurred in or aggravated by active service or proximately due to, or the result of, the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. §§1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the results of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).




History

The evidence of record reveals no complaint, diagnosis or treatment for a left foot disorder during service or in the years immediately following service.  Thus, the Board will address whether the Veteran is entitled to service connection for a left foot disorder, which he claims is secondary to his service-connected left knee disability.  The Veteran has been service-connected for a left knee disability since 1954 and the left knee disability is currently evaluated as 30 percent disabling.

In his May 2006 Claim, the Veteran contended that nerve pressure was being placed on his left foot because of his service-connected left knee disability.  Furthermore, in his December 2008 VA Form 9, the Veteran asserted that the numbness and instability in his left foot is the result of residual tissue damage from his prior left knee surgery.  The Veteran also stated that he could not put weight on his left foot or get up from a seated position without relying on a cane or piece of furniture to assist him.

A February 2007 VA examination report indicates the Veteran's gait was antalgic and that there was evidence of abnormal weight bearing by the Veteran.  Furthermore, a March 2007 VA treatment record indicates that the Veteran's left foot had calcaneal spurs; otherwise the Veteran's foot was unremarkable for his age and degenerative joint disease was ruled out.

The Veteran participated in a VA examination in October 2008.  The Veteran stated he served as a mail hauler for 28 years and reported increased left foot weakness when using the clutch while driving.  The Veteran reported limitations on standing whereby he could only stand for three to eight hours with short rest periods.  The Veteran also reported he was only able to walk a quarter mile before stopping.  The Veteran's gait was noted to be antalgic, and as such, he uses a cane for balance.  The VA examiner noted there to be evidence of abnormal weight bearing by the Veteran and there were callus formations on the plantar aspect of his entire left heel; otherwise there was no objective evidence of painful motion, swelling, tenderness, instability or weakness of the left foot.

The Veteran participated in another VA examination in August 2010.  The Veteran stated that his left foot began bothering him since he had left knee surgery during active duty service in 1953.  The Veteran further stated he has not had surgery on his left foot nor has his left foot pain been medically treated.  The Veteran also reported he does not use inserts for his left foot nor does he take medication for his foot pain.  The Veteran's chief complaint was that his left foot "gives out" and that the pain is made worse when he stands and walks, but he could not tell the examiner how long he can stand and walk.  The Veteran denied his left foot condition affects his activities of daily living.

Upon physical examination of the left foot, the Veteran was able to wiggle his toes without any pain and there was no foot edema.  The Veteran was noted to have an antalgic gait and relies on a cane for balance.  It was also noted that when walking, the Veteran puts a little more weight on his right foot than his left foot.  The Veteran did not show any evidence of foot instability on ambulation.  The VA examiner noted the presence of a heel callus on the Veteran's left foot and dystrophic toenails on toes one and five.  The VA examiner also noted no areas of palpable tenderness on the Veteran's left foot.  An examination of the Veteran's left knee revealed mild medial and lateral ligamentous instability.  Based on the aforementioned examination, the Veteran was diagnosed with calcaneal spurs of the left foot and left knee degenerative joint disease.

After reviewing the entire claims file in addition to evaluating the Veteran's history and physical examination results, the VA examiner opined that degenerative joint disease of the left knee would not cause calcaneal spurs nor would left knee degenerative joint disease cause a worsening of calcaneal spurs.

 The Veteran participated in another VA examination in May 2011 administered by the August 2010 VA examiner.  X-rays were taken of the Veteran's left foot, which indicated the presence of calcaneal spurs as well as radiopaque foreign body or calcium soft tissue proximal phalanx of the fifth toe.  Based on the results of the x-ray report, the August 2010 VA examiner diagnosed the Veteran with left calcaneal spur, left foot radiopaque foreign body or calcium soft tissue proximal phalanx fifth toe.  After reviewing the Veteran's entire claims file in combination with the x-ray report, the August 2010 VA examiner stated that he could not see how the Veteran's left knee disability is the cause of the above-referenced radiographic findings, and as such, opined that it is less likely as not that the Veteran's left knee disability is the cause of the calcaneal spurs on his left foot.

Analysis

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As stated above, service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, supra.  The Board finds, based on the August 2010 and May 2011 VA examination reports, that the Veteran has a current diagnosis of left foot calcaneal spurs, thus meeting the first element necessary to establish secondary service connection.

With respect to the other required element, the Veteran contends that the instability and numbness he feels in his left foot is due to or has been caused by his service-connected left knee disability.  While the Veteran is competent to describe certain features and symptoms associated with his left foot disorder, he is not competent to provide an opinion regarding the etiology of his left foot disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also Jandreau, 492 F.3d at n.4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  There is no indication that the Veteran has the requisite medical training or expertise as to the etiology of his left foot disorder.  Therefore, given the medical expertise necessary in making such an opinion as to the etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a secondary service connection determination.  Hence, the Veteran's lay statements in this regard have no probative value.

The August 2010 VA examiner opined in both the August 2010 VA examination report and May 2011 VA examination report that the Veteran's current left foot disorder (i.e., calcaneal spurs) was not proximately caused by or proximately aggravated by the Veteran's service-connected left knee disability and when reviewing both reports, the Board is persuaded that the findings and opinions of the August 2010 VA examiner are most convincing in that he both reviewed the entire claims file and reflected a considered analysis of the pertinent criteria essential to determine the etiology of the Veteran's left foot disorder.  Furthermore, the August 2010 VA examiner provided a rationale for his findings and conclusions and his opinions were supported by the medical evidence of record.

Based on the foregoing analysis, the Board finds the August 2010 VA examiner's medical opinions credible-thus the weight of the medical opinion evidence indicates the Veteran's current left foot disorder is not proximately caused by, or proximately aggravated by, the Veteran's service-connected left knee disability.

Accordingly, the Board concludes that the preponderance of the evidence is against this claim and in reaching this conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim for entitlement to service connection for left ear hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for service connection for a left foot disorder by a letter in June 2006, before the adverse rating decision that is the subject of this appeal.  This June 2006 letter provided the Veteran with the specific notice required by Dingess, supra.  The Board concludes that VA has met its duty to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  In a letter dated May 2011, the Veteran notified the Board that he received a letter from the National Personnel Records Center (NPRC) informing him that his service treatment records were not located in the NPRC's files.  The Veteran's service treatment records are located in the Veteran's claims file and have been there since 1959.  The record also contains the Veteran's VA treatment records and the Veteran was given three VA examinations with medical opinions in connection with the claim.  The Veteran testified before a DRO at the RO.  Statements of the Veteran and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is also satisfied that the development requested by its August 2010 decision has now been satisfactorily completed and substantially complied with.  This includes actions to obtain all available VA treatment records from January 2008 to the present and to schedule the Veteran for a VA examination to evaluate the Veteran's claimed left foot disorder.  These efforts are documented in the Veteran's claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).


ORDER

Service connection for a left foot disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


